Citation Nr: 1001718	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
type II, with erectile dysfunction, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

This case has previously come before the Board.  In October 
2008, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

Diabetes mellitus, type II, with erectile dysfunction, is 
manifested by no more than the requirement for insulin 
restricted diet, and regulation of activities.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent, to include a total disability rating based on 
individual unemployability (TDIU), for diabetes mellitus type 
II, with erectile dysfunction, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
February 2003 and February 2008 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court held that for an increased-compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; that if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
that the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

During the course of the appeal, Vazquez-Flores v. Peake was 
vacated.  See Vazquez-Flores v. Shinseki, No. 580 F.3d 1270 
(Fed. Cir. 2009).  Thus, any error related to VA notifying 
the Veteran of alternative diagnostic codes or potential 
"daily life" evidence is harmless.  However, although this 
notice is no longer required, the Board notes that the 
February 2008 letter provided him with examples of the types 
of medical and lay evidence that the claimant may submit 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  The February 2008 
letter also discussed the appropriate disability rating or 
effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no objective evidence indicating that 
there has been a material change in the appellant's diabetes 
mellitus, type II, since the claimant was last examined.  
38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2009 VA examination report is thorough and supported 
by VA records.  The evidence, to include the May 2009 VA 
examination report in this case is adequate upon which to 
base a decision.  The records satisfy 38 C.F.R. § 3.326.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  In addition, in cases 
in which a claim for a higher initial rating stems from an 
initial grant of service connection for the disability at 
issue, staged ratings may be assigned for different periods 
of time during the pendency of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (i.e., assignment of different 
ratings for distinct periods of time, based on the facts).  
See Hart v. Mansfield, 25 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's October 2008 remand.  The 
appellant was afforded a VA examination and the VA vocational 
rehabilitation folder has been associated with the claims 
file.  Thus, the Board proceeds with a determination.  

The appellant asserts that his diabetes mellitus, type II, 
with erectile dysfunction, is more disabling than reflected 
by the 40 percent evaluation assigned.  Having reviewed the 
record, the Board finds that a higher rating is not 
warranted.  

The appellant is currently assigned a 40 percent evaluation 
for his diabetes mellitus, type II, with erectile 
dysfunction, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).  Under that Diagnostic Code, a 40 percent 
disability evaluation contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  "Regulation of activities," is defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."  Id.

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

The Board notes that the 40 percent evaluation assigned for 
the appellant's diabetes mellitus, type II, and while a 40 
percent evaluation contemplates a requirement of daily 
insulin and a restricted diet, there is evidence that the a 
restricted diet is not required for this appellant's diabetes 
mellitus, type II, and that any regulation of activities is 
not medically required due to his diabetes mellitus, type II.  
Regardless, the Board will not disturb that determination and 
turns to the issue as to whether a rating in excess of 40 
percent is warranted.  

The Board finds that a rating in excess of 40 percent is not 
warranted.  The competent and probative evidence establishes 
that there have been no episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
or at least three hospitalizations per year or weekly visits 
to a diabetic care provider.  Thus, the criteria for a higher 
rating under Diagnostic Code 7913 have not been met.  

In regard to the appellant's March 2004 assertion that he had 
had a hypoglycemic reaction during a meeting with a VA 
vocational rehabilitation counselor, there is no 
documentation of a hypoglycemic reaction in the vocational 
rehabilitation folder.  In addition, while a history of a 
restricted diet was noted in a March 2004 addendum to a March 
2004 VA examination report, and a history of hypoglycemic 
reactions were noted on VA examination in January 2005, a 
mere transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The January 2005 VA examination report 
reflects that the examiner requested that the appellant 
provide documentation of hypoglycemic reactions and/or 
hospitalization for such; however, the records are not 
associated with the VA examination report.  

In addition, while the January 2005 VA examiner opined that 
the appellant should not engage in heavy exertional 
activities or strenuous activities because of frequently 
reported episodes of hypoglycemia, the examination report 
specifically notes that there was no evidence of hypoglycemic 
reactions and no documentation of low blood sugar, and that 
the appellant was on a restricted diet due to his cholesterol 
and kidney disease.  Significantly, the May 2009 VA report of 
examination notes that the Veteran's health care provider had 
advised him to exercise 'as much as possible,' adding that 
there had been no hospitalization for ketoacidosis or 
hypoglycemic reactions.  

In regard to the Veteran's assertion in the September 2005 VA 
Form 9 to the effect that he had monthly visits with his 
private physicians, and that his wife, who is a nurse 
technician, checked his feet about three times per week and 
checked his blood sugar and blood pressure on a daily basis, 
the May 2009 VA report of examination notes that the 
appellant saw a diabetic care provider once per year.  
Regardless, the competent and probative evidence does not 
establish that the appellant's diabetes mellitus, type II, 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, requires 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated to warrant a higher rating under Diagnostic Code 
7913, at any time during the relevant period.

The Board notes that the service connection has been 
established for peripheral neuropathy of the lower 
extremities and erectile dysfunction associated with diabetes 
mellitus, type II.  The Board further notes that the May 2009 
VA examination report notes no peripheral neuropathy of the 
upper extremities, no diabetic retinopathy and no diabetic 
nephropathy, adding that hypertension was less than likely 
related to diabetes mellitus, type II, based on clinical test 
results.  

A determination as to the current degree of impairment 
requires competent evidence.  The appellant is competent to 
report his symptoms.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case the Board has accorded more probative value to 
the May 2009 VA examination report and opinion.  The examiner 
reviewed the claims file, provided a rationale for the 
opinion based on reliable principles, and the opinion is not 
inconsistent with the record.  The Board finds the May 2009 
VA opinion to be adequate for a determination in this case.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The evidence, to include 
correspondence from the appellant received in March 2004, 
raises the issue of unemployability.  

In that regard, VA law provides a total rating for 
compensation where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2009).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b) (2009).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The appellant is service connected for diabetes mellitus, 
type II, with erectile dysfunction, rated as 40 percent 
disabling peripheral neuropathy of the right lower extremity, 
rated as 10 percent disabling, peripheral neuropathy of the 
left lower extremity, rated as 10 percent disabling, malaria, 
rated as 0 percent disabling, right clavicle fracture, rated 
as 0 percent disabling, fractured ribs, rated as 0 percent 
disabling.  He has a combined rating of 50 percent from April 
2003.  Therefore, he does not meet the schedular requirements 
for TDIU under 38 C.F.R. § 4.16(a).

In addition, the evidence does not factually establish that 
the appellant is unemployable due to service-connected 
disability.  The Board notes that where the percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background, including 
his employment and educational history.  See 38 C.F.R. §§ 
3.321(b), 4.16(b).  

As noted, SSA records reflect that the appellant is 
unemployable due to a back disorder and service connection 
has not been established for a back disorder.  In addition, 
while a December 2005 private record notes that the appellant 
is unemployable, multiple medical problems, to include not 
only diabetes mellitus, type II, and a back disorder, but 
also chronic renal failure and generalized weakness and 
fatigue, and an August 2003 VA examination report in 
association with VA vocational rehabilitation notes that 
depression in association with renal problems and that 
physical problems limited his employability.  The Board notes 
that the August 2005 rating decision reflects nonservice-
connected disabilities to include bilateral hearing loss and 
hypertension.  In this case, the Board finds that a TDIU is 
not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of 40 percent.

The preponderance of the evidence is against a rating in 
excess of 40 percent, to include a TDIU, for diabetes 
mellitus, type II with erectile dysfunction.  Consequently, 
the benefits sought on appeal are denied.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected diabetes mellitus, type II, 
with erectile dysfunction produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  Rather, the May 1999 VA 
examiner noted no compelling reason for the appellant to stop 
working, a VA Form 28-1902W notes that he had been employed 
as a machinist until November 2002, and while the August 2003 
VA psychiatric examination report notes that the effect of 
his physical problems appeared to be the limiting factor on 
his employability, a March 2006 determination of the SSA 
reflects disability benefits based on a back disorder.  The 
competent evidence does not establish marked interference 
with employment due to diabetes mellitus, type II with 
erectile dysfunction.  In addition, the competent evidence 
does not establish that the appellant has experienced 
incapacitation or periods of hospitalization that would 
suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
The January 2005 VA examination report reflects that the 
examiner requested that the appellant provide documentation 
of hypoglycemic reactions and/or hospitalization for such; 
however, the records are not associated with the VA 
examination report.  The May 2009 VA examination report 
specifically notes no hospitalizations in association with 
symptoms related to diabetes mellitus, type II.  Accordingly, 
the Board determines that referral for an extraschedular 
rating is not warranted.






ORDER

A rating in excess of 40 percent for diabetes mellitus, type 
II, with erectile dysfunction, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


